 



Exhibit 10.6
Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document
Effective April 1, 2006

 



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document
TABLE OF CONTENTS

                      Page  
 
           
ARTICLE 1
  Definitions     1  
 
           
ARTICLE 2
  Selection, Enrollment, Eligibility     5  
 
           
2.1
  Selection by Committee     5  
2.2
  Enrollment and Eligibility Requirements; Commencement of Participation     6  
 
           
ARTICLE 3
  Deferral Commitments/Company Contribution Amounts/Company Restoration Matching
Amounts /Vesting/Crediting/Taxes     7  
 
           
3.1
  Minimum Deferrals     7  
3.2
  Maximum Deferral     7  
3.3
  Election to Defer; Effect of Election Form     8  
3.4
  Withholding and Crediting of Annual Deferral Amounts     9  
3.5
  Company Contribution Amount     9  
3.6
  Company Restoration Matching Amount     9  
3.7
  Crediting of Amounts after Benefit Distribution     9  
3.8
  Vesting     10  
3.9
  Crediting/Debiting of Account Balances     10  
3.10
  FICA and Other Taxes     12  
 
           
ARTICLE 4
  Scheduled Distribution; Unforeseeable Emergencies     12  
 
           
4.1
  Scheduled Distribution     12  
4.2
  Postponing Scheduled Distributions     13  
4.3
  Other Benefits Take Precedence Over Scheduled Distributions     13  
4.4
  Withdrawal Payout/Suspensions for Unforeseeable Emergencies     13  
 
           
ARTICLE 5
  Retirement Benefit     14  
 
           
5.1
  Retirement Benefit     14  
5.2
  Payment of Retirement Benefit     14  
 
           
ARTICLE 6
  Termination Benefit     15  
 
           
6.1
  Termination Benefit     15  
6.2
  Payment of Termination Benefit     15  
 
           
ARTICLE 7
  Disability Benefit     15  
 
           
7.1
  Disability Benefit     15  
7.2
  Payment of Disability Benefit     15  
 
           
ARTICLE 8
  Death Benefit     16  

-i-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document

             
 
           
8.1
  Death Benefit     16  
8.2
  Payment of Death Benefit     16  
 
           
ARTICLE 9
  Beneficiary Designation     16  
 
           
9.1
  Beneficiary     16  
9.2
  Beneficiary Designation; Change; Spousal Consent     16  
9.3
  Acknowledgement     16  
9.4
  No Beneficiary Designation     16  
9.5
  Doubt as to Beneficiary     16  
9.6
  Discharge of Obligations     17  
 
           
ARTICLE 10
  Leave of Absence     17  
 
           
10.1
  Paid Leave of Absence     17  
10.2
  Unpaid Leave of Absence     17  
 
           
ARTICLE 11
  Termination of Plan, Amendment or Modification     17  
 
           
11.1
  Termination of Plan     17  
11.2
  Amendment     18  
11.3
  Plan Agreement     18  
11.4
  Effect of Payment     18  
 
           
ARTICLE 12
  Administration     18  
 
           
12.1
  Committee Duties     18  
12.2
  Administration Upon Change In Control     19  
12.3
  Agents     19  
12.4
  Binding Effect of Decisions     19  
12.5
  Indemnity of Committee     19  
12.6
  Employer Information     19  
 
           
ARTICLE 13
  Other Benefits and Agreements     20  
 
           
13.1
  Coordination with Other Benefits     20  
 
           
ARTICLE 14
  Claims Procedures     20  
 
           
14.1
  Presentation of Claim     20  
14.2
  Notification of Decision     20  
14.3
  Review of a Denied Claim     21  
14.4
  Decision on Review     21  
14.5
  Legal Action     21  
 
           
ARTICLE 15
  Trust     21  

-ii-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document

             
 
           
15.1
  Establishment of the Trust     21  
15.2
  Interrelationship of the Plan and the Trust     22  
15.3
  Distributions From the Trust     22  
 
           
ARTICLE 16
  Miscellaneous     22  
 
           
16.1
  Status of Plan     22  
16.2
  Unsecured General Creditor     22  
16.3
  Employer’s Liability     22  
16.4
  Nonassignability     22  
16.5
  Not a Contract of Employment     23  
16.6
  Furnishing Information     23  
16.7
  Terms     23  
16.8
  Captions     23  
16.9
  Governing Law     23  
16.10
  Notice     23  
16.11
  Successors     23  
16.12
  Spouse’s Interest     24  
16.13
  Validity     24  
16.14
  Incompetent     24  
16.15
  Court Order     24  
16.16
  Distribution in the Event of Income Inclusion Under 409A     24  
16.17
  Deduction Limitation on Benefit Payments     24  
16.18
  Payments that would Violate a Covenant or Similar Contractual Requirement    
25  
16.19
  Payments that would Violate Federal Securities Laws or other Applicable Law  
  25  
16.20
  Insurance     25  
16.21
  Integration     25  

-iii-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document
STERLING SAVINGS BANK
DEFERRED COMPENSATION PLAN
Effective April 1, 2006
Purpose
     The purpose of this Plan is to provide specified benefits to Directors and
a select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Sterling Savings Bank, a Washington corporation, and any other Employer that
sponsors this Plan. This Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.
ARTICLE 1
Definitions
     For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance” shall mean, with respect to a Participant, an entry on
the records of the Employer equal to the sum of (i) the Deferral Account
balance, (ii) the Company Contribution Account balance, and (iii) the Company
Restoration Matching Account balance. The Account Balance shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.   1.2   “Annual Deferral Amount”
shall mean that portion of a Participant’s Base Salary, Bonus, Commissions and
Director Fees that a Participant defers in accordance with Article 3 for any one
Plan Year, without regard to whether such amounts are withheld and credited
during such Plan Year. In the event of a Participant’s Retirement, Disability,
death or Termination of Employment prior to the end of a Plan Year, such year’s
Annual Deferral Amount shall be the actual amount withheld prior to such event.
  1.3   “Annual Installment Method” shall be an annual installment payment over
the number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the Participant’s
vested Account Balance shall be calculated as of the close of business on or
around the Participant’s Benefit Distribution Date, as determined by the
Committee, and (ii) for remaining annual installments, the Participant’s vested
Account Balance shall be calculated on or around the first business day of each
Plan Year following the Plan Year in which the Participant’s Benefit
Distribution Date occurs. Each annual installment shall be calculated by
multiplying this balance by a fraction, the numerator of which is one and the
denominator of which is the remaining number of annual payments due the
Participant. By way of example, if the Participant elects a ten (10) year Annual
Installment Method for the Retirement Benefit, the first payment shall be 1/10
of the vested Account Balance, calculated as described in this definition. The
following year, the payment shall be 1/9 of the vested Account Balance,
calculated as described in this definition.   1.4   “Base Salary” shall mean the
annual cash compensation relating to services performed during any calendar
year, excluding distributions from nonqualified deferred compensation plans,

-1-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document

    bonuses, commissions, overtime, fringe benefits, stock options, relocation
expenses, incentive payments, non-monetary awards, director fees and other fees,
and automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee’s
gross income). Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or nonqualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code Sections
125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Employee.   1.5   “Beneficiary” shall mean one or more
persons, trusts, estates or other entities, designated in accordance with
Article 9, that are entitled to receive benefits under this Plan upon the death
of a Participant.   1.6   “Beneficiary Designation Form” shall mean the form
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to designate one or more Beneficiaries.   1.7
  “Benefit Distribution Date” shall mean the date that triggers distribution of
a Participant’s vested Account Balance. A Participant’s Benefit Distribution
Date shall be determined upon the occurrence of any one of the following:

  (a)   If the Participant Retires, his or her Benefit Distribution Date shall
be the later of (i) the first business day of the Plan Year following the Plan
Year in which the Participant Retires, or (ii) the last day of the six-month
period immediately following the date on which the Participant Retires;
provided, however, in the event the Participant changes his or her Retirement
Benefit election in accordance with Section 5.2(b), his or her Benefit
Distribution Date shall be postponed in accordance with Section 5.2(b); or    
(b)   If the Participant experiences a Termination of Employment, his or her
Benefit Distribution Date shall be the last day of the six-month period
immediately following the date on which the Participant experiences a
Termination of Employment; or     (c)   The date on which the Committee is
provided with proof that is satisfactory to the Committee of the Participant’s
death, if the Participant dies prior to the complete distribution of his or her
vested Account Balance; or     (d)   The date on which the Participant becomes
Disabled in accordance with the definition provided in Section 1.24.

1.8   “Board” shall mean the board of directors of the Company.   1.9   “Bonus”
shall mean any compensation, in addition to Base Salary and Commissions, earned
by a Participant for services rendered during a Plan Year, under any Employer’s
annual bonus and cash incentive plans.   1.10   “Change in Control” shall mean
any “change in control event” as defined in accordance with Code Section 409A
and related Treasury guidance and Regulations.   1.11   “Claimant” shall have
the meaning set forth in Section 14.1.

-2-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document

1.12   “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.   1.13   “Commissions” shall mean the cash commissions earned
by a Participant from any Employer for services rendered during a Plan Year,
excluding Bonus or other additional incentives or awards earned by the
Participant.   1.14   “Committee” shall mean the committee described in
Article 12.   1.15   “Company” shall mean Sterling Savings Bank, a Washington
corporation, and any successor to all or substantially all of the Company’s
assets or business.   1.16   “Company Contribution Account” shall mean (i) the
sum of the Participant’s Company Contribution Amounts, plus (ii) amounts
credited or debited to the Participant’s Company Contribution Account in
accordance with this Plan, less (iii) all distributions made to the Participant
or his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Company Contribution Account.   1.17   “Company Contribution Amount” shall mean,
for any one Plan Year, the amount determined in accordance with Section 3.5.  
1.18   “Company Restoration Matching Account” shall mean (i) the sum of all of a
Participant’s Company Restoration Matching Amounts, plus (ii) amounts credited
or debited to the Participant’s Company Restoration Matching Account in
accordance with this Plan, less (iii) all distributions made to the Participant
or his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Company Restoration Matching Account.   1.19   “Company Restoration Matching
Amount” shall mean, for any one Plan Year, the amount determined in accordance
with Section 3.6.   1.20   “Death Benefit” shall mean the benefit set forth in
Article 8.   1.21   “Deferral Account” shall mean (i) the sum of all of a
Participant’s Annual Deferral Amounts, plus (ii) amounts credited or debited to
the Participant’s Deferral Account in accordance with this Plan, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to his or her Deferral Account.   1.22   “Director” shall mean
any member of the board of directors of any Employer.   1.23   “Director Fees”
shall mean the annual fees payable in cash that are earned by a Director from
any Employer, including retainer fees and meetings fees, as compensation for
serving on the board of directors.   1.24   “Disability” or “Disabled” shall
mean that a Participant is (i) unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than
3 months under an accident or health plan covering employees of the
Participant’s Employer. For purposes of this Plan, a Participant shall be deemed
Disabled if determined to be totally disabled by the Social Security
Administration, or if determined to be disabled in accordance with the
applicable disability insurance program of such Participant’s Employer, provided
that the

-3-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document

    definition of “disability” applied under such disability insurance program
complies with the requirements in the preceding sentence.   1.25   “Disability
Benefit” shall mean the benefit set forth in Article 7.   1.26   “Election Form”
shall mean the form, which may be in electronic format, established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to make an election under the Plan.   1.27   “Employee” shall mean a
person who is an employee of any Employer.   1.28   “Employer(s)” shall mean
Sterling Financial Corporation, the Company and/or any subsidiaries of the
Company (now in existence or hereafter formed or acquired) that have been
selected by the Board to participate in the Plan and have adopted the Plan as a
sponsor.   1.29   “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as it may be amended from time to time.   1.30   “First Plan Year”
shall mean the period beginning April 1, 2006 and ending December 31, 2006.  
1.31   “401(k) Plan” shall mean, with respect to an Employer, a plan qualified
under Code Section 401(a) that contains a cash or deferral arrangement described
in Code Section 401(k), adopted by the Employer, as it may be amended from time
to time, or any successor thereto.   1.32   “Participant” shall mean any
Employee or Director (i) who is selected to participate in the Plan, (ii) who
submits an executed Plan Agreement, Election Form and Beneficiary Designation
Form, which are accepted by the Committee, and (iii) whose Plan Agreement has
not terminated.   1.33   “Plan” shall mean the Sterling Savings Bank Deferred
Compensation Plan, which shall be evidenced by this instrument and by each Plan
Agreement, as they may be amended from time to time.   1.34   “Plan Agreement”
shall mean a written agreement, as may be amended from time to time, which is
entered into by and between an Employer and a Participant. Each Plan Agreement
executed by a Participant and the Participant’s Employer shall provide for the
entire benefit to which such Participant is entitled under the Plan; should
there be more than one Plan Agreement, the Plan Agreement bearing the latest
date of acceptance by the Employer shall supersede all previous Plan Agreements
in their entirety and shall govern such entitlement. The terms of any Plan
Agreement may be different for any Participant, and any Plan Agreement may
provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, however, that any such additional
benefits or benefit limitations must be agreed to by both the Employer and the
Participant.   1.35   “Plan Year” shall mean, except for the First Plan Year, a
period beginning on January 1 of each calendar year and continuing through
December 31 of such calendar year.   1.36   “Retirement”, “Retire(s)” or
“Retired” shall mean, with respect to an Employee, separation from service with
all Employers for any reason other than death or Disability, as determined in
accordance with Code Section 409A and related Treasury guidance and Regulations,
on or after the earlier of the attainment of (a) age sixty-five (65) or (b) age
fifty-five (55) with five (5) Years of Service; and shall mean with respect to a
Director who is not an Employee, separation from

-4-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deferred Compensation Plan
Master Plan Document

    service as a Director with all Employers. If a Participant is both an
Employee and a Director, Retirement shall not occur until he or she Retires as
both an Employee and a Director.   1.37   “Retirement Benefit” shall mean the
benefit set forth in Article 5.   1.38   “Scheduled Distribution” shall mean the
distribution set forth in Section 4.1.   1.39   “Terminate the Plan”,
“Termination of the Plan” shall mean a determination by an Employer’s board of
directors that (i) all of its Participants shall no longer be eligible to
participate in the Plan, (ii) no new deferral elections for such Participants
shall be permitted, and (iii) such Participants shall no longer be eligible to
receive company contributions under this Plan.   1.40   “Termination Benefit”
shall mean the benefit set forth in Article 6.   1.41   “Termination of
Employment” shall mean the separation from service with all Employers,
voluntarily or involuntarily, for any reason other than Retirement, Disability
or death, as determined in accordance with Code Section 409A and related
Treasury guidance and Regulations. If a Participant is both an Employee and a
Director, a Termination of Employment shall occur only upon the termination of
the last position held.   1.42   “Trust” shall mean one or more trusts
established by the Company in accordance with Article 15.   1.43  
“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s spouse, or the Participant’s dependent (as defined in Code
Section 152(a)), (ii) a loss of the Participant’s property due to casualty, or
(iii) such other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant, all as determined
in the sole discretion of the Committee.   1.44   “Years of Service” shall mean
the total number of full years in which a Participant has been employed by one
or more Employers. For purposes of this definition, a year of employment shall
be a 365 day period (or 366 day period in the case of a leap year) that, for the
first year of employment, commences on the Employee’s date of hiring and that,
for any subsequent year, commences on an anniversary of that hiring date. The
Committee shall make a determination as to whether any partial year of
employment shall be counted as a Year of Service.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1   Selection by Committee. Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.

-5-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

2.2   Enrollment and Eligibility Requirements; Commencement of Participation.

  (a)   As a condition to participation, each Director or selected Employee who
is eligible to participate in the Plan effective as of the first day of a Plan
Year shall complete, execute and return to the Committee a Plan Agreement, an
Election Form and a Beneficiary Designation Form, prior to the first day of such
Plan Year, or such other earlier deadline as may be established by the Committee
in its sole discretion. In addition, the Committee shall establish from time to
time such other enrollment requirements as it determines, in its sole
discretion, are necessary. With respect to the First Plan Year, each Director or
selected Employee must complete these requirements within thirty (30) days of
the date on which such Director or Employee becomes eligible to participate in
the Plan. Except as provided in Section 2.2(b) below, with respect to any Plan
Year after the First Plan Year, each Director or selected Employee must complete
these requirements prior to the first day of such Plan Year, or such other
earlier deadline as may be established by the Committee in its sole discretion.
    (b)   A Director or selected Employee who first becomes eligible to
participate in this Plan after the first day of a Plan Year must complete the
requirements of this Section 2.2 within thirty (30) days after he or she first
becomes eligible to participate in the Plan, or within such other earlier
deadline as may be established by the Committee, in its sole discretion, in
order to participate for that Plan Year. In such event, such person’s
participation in this Plan shall not commence earlier than the date determined
by the Committee pursuant to Section 2.2(c) and such person shall not be
permitted to defer under this Plan any portion of his or her Base Salary, Bonus,
Commissions and/or Director Fees that are paid with respect to services
performed prior to his or her participation commencement date, except to the
extent permissible under Code Section 409A and related Treasury guidance or
Regulations.     (c)   Each Director or selected Employee who is eligible to
participate in the Plan shall commence participation in the Plan on the date
that the Committee determines, in its sole discretion, that the Director or
Employee has met all enrollment requirements set forth in this Plan and required
by the Committee, including returning all required documents to the Committee
within the specified time period. Notwithstanding the foregoing, the Committee
shall process such Participant’s deferral election as soon as administratively
practicable after such deferral election is submitted to and accepted by the
Committee.     (d)   If a Director or an Employee fails to meet all requirements
contained in this Section 2.2 within the period required, that Director or
Employee shall not be eligible to participate in the Plan during such Plan Year.

-6-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document
ARTICLE 3
Deferral Commitments/Company Contribution Amounts/
Company Restoration Matching Amounts/ Vesting/Crediting/Taxes

3.1   Minimum Deferrals.

  (a)   Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, Commissions
and/or Director Fees in the following minimum amounts for each deferral elected:

          Deferral   Minimum Amount  
Base Salary, Bonus and/or Commissions
  $2,000 aggregate
Director Fees
    $2,000  

      If the Committee determines, in its sole discretion, prior to the
beginning of a Plan Year that a Participant has made an election for less than
the stated minimum amounts, or if no election is made, the amount deferred shall
be zero. If the Committee determines, in its sole discretion, at any time after
the beginning of a Plan Year that a Participant has deferred less than the
stated minimum amounts for that Plan Year, any amount credited to the
Participant’s Account Balance as the Annual Deferral Amount for that Plan Year
shall be distributed to the Participant within sixty (60) days after the last
day of the Plan Year in which the Committee determination was made.     (b)  
Short Plan Year. Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, or in the case of the First Plan
Year of the Plan itself, the minimum Annual Deferral Amount shall be an amount
equal to the minimum set forth above, multiplied by a fraction, the numerator of
which is the number of days remaining in the Plan Year after the Participant’s
deferral election is made and the denominator of which is the total number of
days in the Plan Year.

3.2   Maximum Deferral.

  (a)   Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, Commissions
and/or Director Fees up to the following maximum percentages for each deferral
elected:

          Deferral   Maximum Percentage  
Base Salary
    75 %
Bonus
    100 %
Commissions
    100 %
Director Fees
    100 %

  (b)   Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, or in the case of the
First Plan Year of the Plan itself, the maximum Annual Deferral Amount shall be
limited to the amount of compensation not yet earned by the Participant as of
the date the Participant submits a

-7-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

      Plan Agreement and Election Form to the Committee for acceptance, except
to the extent permissible under Code Section 409A and related Treasury guidance
or Regulations. For compensation that is earned based upon a specified
performance period, the Participant’s deferral election will apply to the
portion of such compensation that is equal to (i) the total amount of
compensation for the performance period, multiplied by (ii) a fraction, the
numerator of which is the number of days remaining in the service period after
the Participant’s deferral election is made, and the denominator of which is the
total number of days in the performance period.

3.3   Election to Defer; Effect of Election Form.

  (a)   First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.
    (b)   Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
a new Election Form to the Committee, in accordance with its rules and
procedures, before the end of the Plan Year preceding the Plan Year for which
the election is made. If no such Election Form is timely delivered for a Plan
Year, the Annual Deferral Amount shall be zero for that Plan Year.     (c)  
Performance-Based Compensation. Notwithstanding the foregoing, the Committee
may, in its sole discretion, determine that an irrevocable deferral election
pertaining to “performance-based compensation” based on services performed over
a period of at least twelve (12) months, may be made by timely delivering an
Election Form to the Committee, in accordance with its rules and procedures, no
later than six (6) months before the end of the performance service period.
“Performance-based compensation” shall be compensation, the payment or amount of
which is contingent on pre-established organizational or individual performance
criteria, which satisfies the requirements of Code Section 409A and related
Treasury guidance or Regulations. In order to be eligible to make a deferral
election for performance-based compensation, a Participant must perform services
continuously from a date no later than the date upon which the performance
criteria for such compensation are established through the date upon which the
Participant makes a deferral election for such compensation. In no event shall
an election to defer performance-based compensation be permitted after such
compensation has become both substantially certain to be paid and readily
ascertainable.     (d)   Compensation Subject to Risk of Forfeiture. With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least twelve (12) months from the date the Participant obtains the legally
binding right, the Committee may, in its sole discretion, determine that an
irrevocable

-8-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

      deferral election for such compensation may be made by timely delivering
an Election Form to the Committee in accordance with its rules and procedures,
no later than the 30th day after the Participant obtains the legally binding
right to the compensation, provided that the election is made at least twelve
(12) months in advance of the earliest date at which the forfeiture condition
could lapse.

3.4   Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus, Commissions
and/or Director Fees portion of the Annual Deferral Amount shall be withheld at
the time the Bonus, Commissions or Director Fees are or otherwise would be paid
to the Participant, whether or not this occurs during the Plan Year itself.
Annual Deferral Amounts shall be credited to a Participant’s Deferral Account at
the time such amounts would otherwise have been paid to the Participant.   3.5  
Company Contribution Amount.

  (a)   For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Company Contribution Account in accordance with employment or
other agreements entered into between the Participant and the Employer. Such
amounts shall be credited on the date or dates prescribed by such agreements.  
  (b)   For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Company
Contribution Account under this Plan, which amount shall be for that Participant
the Company Contribution Amount for that Plan Year. The amount so credited to a
Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive a Company Contribution
Amount for that Plan Year. The Company Contribution Amount described in this
Section 3.5(b), if any, shall be credited on a date or dates to be determined by
the Committee, in its sole discretion.

3.6   Company Restoration Matching Amount. Each Plan Year, an Employer, in its
sole discretion, may, but is not required to, credit a Company Restoration
Matching Amount to a Participant’s Company Restoration Matching Account. The
Company Restoration Matching Amount, if any, shall be an amount determined to
make up for certain limits applicable to the 401(k) Plan or other qualified plan
for such Plan Year, as identified by the Committee, or for such other purposes
as determined by the Committee in its sole discretion. The amount so credited to
a Participant under this Plan for any Plan Year (i) may be smaller or larger
than the amount credited to any other Participant, and (ii) may differ from the
amount credited to such Participant in the preceding Plan Year. The
Participant’s Company Restoration Matching Amount, if any, shall be credited on
a date or dates to be determined by the Committee, in its sole discretion.   3.7
  Crediting of Amounts after Benefit Distribution. Notwithstanding any provision
in this Plan to the contrary, should the complete distribution of a
Participant’s vested Account Balance occur prior to the date on which any
portion of (i) the Annual Deferral Amount that a Participant has elected to
defer in accordance with Section 3.3, (ii) the Company Contribution Amount, or
(iii) the Company Restoration Matching Amount, would otherwise be credited to
the Participant’s

-9-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

    Account Balance, such amounts shall not be credited to the Participant’s
Account Balance, but shall be paid to the Participant in a manner determined by
the Committee, in its sole discretion.

3.8   Vesting.

  (a)   A Participant shall at all times be 100% vested in his or her Deferral
Account.     (b)   A Participant shall be vested in his or her Company
Contribution Account in accordance with the vesting schedule(s) set forth in his
or her Plan Agreement, employment agreement or any other agreement entered into
between the Participant and his or her Employer. If not addressed in such
agreements, a Participant shall vest in his or her Company Contribution Account
in accordance with the vesting schedule declared by the Committee in its sole
discretion.     (c)   A Participant shall be vested in his or her Company
Restoration Matching Account only to the extent that the Participant would be
vested in such amounts under the provisions of the 401(k) Plan, as determined by
the Committee in its sole discretion.     (d)   Notwithstanding anything to the
contrary contained in this Section 3.8, in the event of a Change in Control, or
upon a Participant’s Retirement, death while employed by an Employer, or
Disability, a Participant’s Company Contribution Account and Company Restoration
Matching Account shall immediately become 100% vested (if it is not already
vested in accordance with the above vesting schedules).     (e)  
Notwithstanding subsection 3.8(d) above, the vesting schedule for a
Participant’s Company Contribution Account and Company Restoration Matching
Account shall not be accelerated upon a Change in Control to the extent that the
Committee determines that such acceleration would cause the deduction
limitations of Section 280G of the Code to become effective. In the event that
all of a Participant’s Company Contribution Account and/or Company Restoration
Matching Account is not vested pursuant to such a determination, the Participant
may request independent verification of the Committee’s calculations with
respect to the application of Section 280G. In such case, the Committee must
provide to the Participant within ninety (90) days of such a request an opinion
from a nationally recognized accounting firm selected by the Participant (the
“Accounting Firm”). The opinion shall state the Accounting Firm’s opinion that
any limitation in the vested percentage hereunder is necessary to avoid the
limits of Section 280G and contain supporting calculations. The cost of such
opinion shall be paid for by the Company.     (f)   Section 3.8(e) shall not
prevent the acceleration of the vesting schedule applicable to a Participant’s
Company Contribution Account and/or Company Restoration Matching Account if such
Participant is entitled to a “gross-up” payment, to eliminate the effect of the
Code section 4999 excise tax, pursuant to his or her employment agreement or
other agreement entered into between such Participant and the Employer.

3.9   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

-10-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

  (a)   Measurement Funds. The Participant may elect one or more of the
measurement funds selected by the Committee, in its sole discretion, which are
based on certain mutual funds (the “Measurement Funds”), for the purpose of
crediting or debiting additional amounts to his or her Account Balance. As
necessary, the Committee may, in its sole discretion, discontinue, substitute or
add a Measurement Fund. Each such action will take effect as of the first day of
the first calendar quarter that begins at least thirty (30) days after the day
on which the Committee gives Participants advance written notice of such change.
    (b)   Election of Measurement Funds. A Participant, in connection with his
or her initial deferral election in accordance with Section 3.3(a) above, shall
elect, on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.9(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance. If a Participant does not elect any of
the Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion. The
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day deemed reasonably practicable by the Committee, in
its sole discretion, and shall continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence. Notwithstanding the foregoing, the Committee, in its
sole discretion, may impose limitations on the frequency with which one or more
of the Measurement Funds elected in accordance with this Section may be added or
deleted by such Participant; furthermore, the Committee, in its sole discretion,
may impose limitations on the frequency with which the Participant may change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund.     (c)   Proportionate Allocation. In making any
election described in Section 3.9(b) above, the Participant shall specify on the
Election Form, in increments of one percent (1%), the percentage of his or her
Account Balance or Measurement Fund, as applicable, to be allocated/reallocated.
    (d)   Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.     (e)   No Actual
Investment. Notwithstanding any other provision of this Plan that may be
interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee

-11-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

      (as that term is defined in the Trust), in its own discretion, decides to
invest funds in any or all of the investments on which the Measurement Funds are
based, no Participant shall have any rights in or to such investments
themselves. Without limiting the foregoing, a Participant’s Account Balance
shall at all times be a bookkeeping entry only and shall not represent any
investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

3.10   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus and/or
Commissions that is not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount. If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section 3.10.     (b)   Company
Restoration Matching Account and Company Contribution Account. When a
Participant becomes vested in a portion of his or her Company Restoration
Matching Account and/or Company Contribution Account, the Participant’s
Employer(s) shall withhold from that portion of the Participant’s Base Salary,
Bonus and/or Commissions that is not deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Company Restoration Matching Amount and/or Company Contribution Amount. If
necessary, the Committee may reduce the vested portion of the Participant’s
Company Restoration Matching Account or Company Contribution Account, as
applicable, in order to comply with this Section 3.10.     (c)   Distributions.
The Participant’s Employer(s), or the trustee of the Trust, shall withhold from
any payments made to a Participant under this Plan all federal, state and local
income, employment and other taxes required to be withheld by the Employer(s),
or the trustee of the Trust, in connection with such payments, in amounts and in
a manner to be determined in the sole discretion of the Employer(s) and the
trustee of the Trust.

ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies

4.1   Scheduled Distribution. In connection with each election to defer an
Annual Deferral Amount, a Participant may irrevocably elect to receive a
Scheduled Distribution, in the form of a lump sum payment, from the Plan with
respect to all or a portion of the Annual Deferral Amount. The Scheduled
Distribution shall be a lump sum payment in an amount that is equal to the
portion of the Annual Deferral Amount the Participant elected to have
distributed as a Scheduled Distribution, plus amounts credited or debited in the
manner provided in Section 3.9 above on that amount, calculated as of the close
of business on or around the date on which the Scheduled Distribution becomes
payable, as determined by the Committee in its sole discretion. Subject to the
other terms and conditions of this Plan, each Scheduled Distribution elected
shall be paid out during a sixty (60) day period commencing immediately after
the first day of any Plan Year designated by the Participant (the “Scheduled
Distribution Date”). The Plan Year designated by the Participant must be at
least three (3) Plan Years after the end of the Plan Year to which the

-12-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

    Participant’s deferral election described in Section 3.3 relates. By way of
example, if a Scheduled Distribution is elected for Annual Deferral Amounts that
are earned in the Plan Year commencing January 1, 2006, the earliest Scheduled
Distribution Date that may be designated by a Participant would be January 1,
2010, and the Scheduled Distribution would become payable during the sixty
(60) day period commencing immediately after such Scheduled Distribution Date.  
4.2   Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a sixty (60) day period commencing immediately after an allowable
alternative distribution date designated by the Participant in accordance with
this Section 4.2. In order to make this election, the Participant must submit a
new Scheduled Distribution Election Form to the Committee in accordance with the
following criteria:

  (a)   Such Scheduled Distribution Election Form must be submitted to and
accepted by the Committee in its sole discretion at least twelve (12) months
prior to the Participant’s previously designated Scheduled Distribution Date;  
  (b)   The new Scheduled Distribution Date selected by the Participant must be
the first day of a Plan Year, and must be at least five years after the
previously designated Scheduled Distribution Date; and     (c)   The election of
the new Scheduled Distribution Date shall have no effect until at least twelve
(12) months after the date on which the election is made.

4.3   Other Benefits Take Precedence Over Scheduled Distributions. Should a
Benefit Distribution Date occur that triggers a benefit under Articles 5, 6, 7,
or 8, any Annual Deferral Amount that is subject to a Scheduled Distribution
election under Section 4.1 shall not be paid in accordance with Section 4.1, but
shall be paid in accordance with the other applicable Article. Notwithstanding
the foregoing, the Committee shall interpret this Section 4.3 in a manner that
is consistent with Code Section 409A and related Treasury guidance and
Regulations.   4.4   Withdrawal Payout/Suspensions for Unforeseeable
Emergencies.

  (a)   If the Participant experiences an Unforeseeable Emergency, the
Participant may petition the Committee to receive a partial or full payout from
the Plan, subject to the provisions set forth below.     (b)   The payout, if
any, from the Plan shall not exceed the lesser of (i) the Participant’s vested
Account Balance, calculated as of the close of business on or around the date on
which the amount becomes payable, as determined by the Committee in its sole
discretion, or (ii) the amount necessary to satisfy the Unforeseeable Emergency,
plus amounts necessary to pay Federal, state, or local income taxes or penalties
reasonably anticipated as a result of the distribution. Notwithstanding the
foregoing, a Participant may not receive a payout from the Plan to the extent
that the Unforeseeable Emergency is or may be relieved (A) through reimbursement
or compensation by insurance or otherwise, (B) by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (C) by cessation of deferrals under
this Plan.

-13-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

  (c)   If the Committee, in its sole discretion, approves a Participant’s
petition for payout from the Plan, the Participant shall receive a payout from
the Plan within sixty (60) days of the date of such approval, and the
Participant’s deferrals under the Plan shall be terminated as of the date of
such approval.     (d)   In addition, a Participant’s deferral elections under
this Plan shall be terminated to the extent the Committee determines, in its
sole discretion, that termination of such Participant’s deferral elections is
required pursuant to Treas. Reg. §1.401(k)-1(d)(3) for the Participant to obtain
a hardship distribution from an Employer’s 401(k) Plan. If the Committee
determines, in its sole discretion, that a termination of the Participant’s
deferrals is required in accordance with the preceding sentence, the
Participant’s deferrals shall be terminated as soon as administratively
practicable following the date on which such determination is made.     (e)  
Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to a payout and/or termination of deferrals under this Section 4.4 in a
manner that is consistent with Code Section 409A and related Treasury guidance
and Regulations.

ARTICLE 5
Retirement Benefit

5.1   Retirement Benefit. A Participant who Retires shall receive, as a
Retirement Benefit, his or her vested Account Balance, calculated as of the
close of business on or around the Participant’s Benefit Distribution Date, as
determined by the Committee in its sole discretion.   5.2   Payment of
Retirement Benefit.

  (a)   A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the
Retirement Benefit in a lump sum or pursuant to an Annual Installment Method of
up to fifteen (15) years.     (b)   Notwithstanding the required deadline for
the submission of an initial distribution election described above, the
Committee may, as permitted by Code Section 409A and related Treasury guidance
or Regulations, provide a limited period in which Participants may make a new
Retirement Benefit distribution election by submitting an Election Form on or
before the deadline established by the Committee, which in no event shall be
later than December 31, 2006. Any election that is made in accordance with this
Section 5.2(b) shall not be treated as a change in the form of the Participant’s
Retirement Benefit for purposes of Section 5.2(d) below.         The Committee
shall interpret all provisions relating to an election submitted in accordance
with this Section 5.2(b) in a manner that is consistent with Code Section 409A
and related Treasury guidance or Regulations. If any distribution election
submitted in accordance with this Section 5.2(b) either (i) relates to payments
that a Participant would otherwise receive in 2006, or (ii) would cause payments
to be made in 2006, such election shall not be effective.

-14-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

  (c)   If a Participant does not make any election with respect to the payment
of the Retirement Benefit, then such Participant shall be deemed to have elected
to receive the Retirement Benefit in a lump sum.     (d)   A Participant may
change the form of payment of the Retirement Benefit by submitting an Election
Form to the Committee in accordance with the following criteria:

  (i)   The election to modify the Retirement Benefit shall have no effect until
at least twelve (12) months after the date on which the election is made; and  
  (ii)   The first Retirement Benefit payment shall be delayed at least five
(5) years from the Benefit Distribution Date upon which the payment would have
otherwise commenced as described in Section 1.7(a).

      Notwithstanding the foregoing, the Committee shall interpret all
provisions relating to changing the Retirement Benefit election under this
Section 5.2 in a manner that is consistent with Code Section 409A and related
Treasury guidance or Regulations. The Election Form most recently accepted by
the Committee that has become effective shall govern the payout of the
Retirement Benefit.     (c)   The lump sum payment shall be made, or installment
payments shall commence, no later than sixty (60) days after the Participant’s
Benefit Distribution Date. Remaining installments, if any, shall be paid no
later than sixty (60) days after the first day of each Plan Year following the
Plan Year in which the Participant’s Benefit Distribution Date occurs.

ARTICLE 6
Termination Benefit

6.1   Termination Benefit. A Participant who experiences a Termination of
Employment shall receive, as a Termination Benefit, his or her vested Account
Balance, calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Committee in its sole
discretion.   6.2   Payment of Termination Benefit. The Termination Benefit
shall be paid to the Participant in a lump sum payment no later than sixty
(60) days after the Participant’s Benefit Distribution Date.

ARTICLE 7
Disability Benefit

7.1   Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit, which shall be equal to the Participant’s vested
Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as determined by the Committee in its
sole discretion in accordance with Section 1.7(d).   7.2   Payment of Disability
Benefit. The Disability Benefit shall be paid to the Participant in a lump sum
payment no later than sixty (60) days after the Participant’s Benefit
Distribution Date.

-15-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document
ARTICLE 8
Death Benefit

8.1   Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death
Benefit upon the Participant’s death which will be equal to the Participant’s
vested Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as determined by the Committee in its
sole discretion in accordance with Section 1.7(c).   8.2   Payment of Death
Benefit. The Death Benefit shall be paid to the Participant’s Beneficiary(ies)
in a lump sum payment no later than sixty (60) days after the Participant’s
Benefit Distribution Date.

ARTICLE 9
Beneficiary Designation

9.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.   9.2   Beneficiary Designation; Change;
Spousal Consent. A Participant shall designate his or her Beneficiary by
completing and signing the Beneficiary Designation Form, and returning it to the
Committee or its designated agent. A Participant shall have the right to change
a Beneficiary by completing, signing and otherwise complying with the terms of
the Beneficiary Designation Form and the Committee’s rules and procedures, as in
effect from time to time. If the Participant names someone other than his or her
spouse as the primary Beneficiary, a spousal consent is required to be provided
in a form designated by the Committee, executed by such Participant’s spouse and
returned to the Committee. Upon the acceptance by the Committee of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.   9.3   Acknowledgment. No designation or
change in designation of a Beneficiary shall be effective until received and
acknowledged in writing by the Committee or its designated agent.   9.4   No
Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 9.1, 9.2 and 9.3 above or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Participant’s designated Beneficiary shall be
deemed to be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the executor or personal representative of the Participant’s
estate.   9.5   Doubt as to Beneficiary. If the Committee has any doubt as to
the proper Beneficiary to receive payments pursuant to this Plan, the Committee
shall have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Committee’s satisfaction.

-16-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

9.6   Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 10
Leave of Absence

10.1   Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a separation from
service, as determined by the Committee in accordance with Code Section 409A and
related Treasury guidance and Regulations, (i) the Participant shall continue to
be considered eligible for the benefits provided in Articles 4, 5, 6, 7, or 8 in
accordance with the provisions of those Articles, and (ii) the Annual Deferral
Amount shall continue to be withheld during such paid leave of absence in
accordance with Section 3.3.   10.2   Unpaid Leave of Absence. If a Participant
is authorized by the Participant’s Employer to take an unpaid leave of absence
from the employment of the Employer for any reason, and such leave of absence
does not constitute a separation from service, as determined by the Committee in
accordance with Code Section 409A and related Treasury guidance and Regulations,
such Participant shall continue to be eligible for the benefits provided in
Articles 4, 5, 6, 7, or 8 in accordance with the provisions of those Articles.
However, the Participant shall be excused from fulfilling his or her Annual
Deferral Amount commitment that would otherwise have been withheld during the
remainder of the Plan Year in which the unpaid leave of absence is taken. During
the unpaid leave of absence, the Participant shall not be allowed to make any
additional deferral elections. However, if the Participant returns to
employment, the Participant may elect to defer an Annual Deferral Amount for the
Plan Year following his or her return to employment and for every Plan Year
thereafter while a Participant in the Plan, provided such deferral elections are
otherwise allowed and an Election Form is delivered to and accepted by the
Committee for each such election in accordance with Section 3.3 above.

ARTICLE 11
Termination of Plan, Amendment or Modification

11.1   Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to Terminate the
Plan. In the event of a Termination of the Plan, the Measurement Funds available
to Participants following the Termination of the Plan shall be comparable in
number and type to those Measurement Funds available to Participants in the Plan
Year preceding the Plan Year in which the Termination of the Plan is effective.
Following a Termination of the Plan, Participant Account Balances shall remain
in the Plan until the Participant becomes eligible for the benefits provided in
Articles 4, 5, 6, 7, or 8 in accordance with the provisions of those Articles.
The Termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination. Notwithstanding the foregoing, to the extent
permissible under Code Section 409A

-17-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

    and related Treasury guidance or Regulations, during the thirty (30) days
preceding or within twelve (12) months following a Change in Control an Employer
shall be permitted to (i) terminate the Plan by action of its board of
directors, and (ii) distribute the vested Account Balances to Participants in a
lump sum no later than twelve (12) months after the Change in Control, provided
that all other substantially similar arrangements sponsored by such Employer are
also terminated and all balances in such arrangements are distributed within
twelve (12) months of the termination of such arrangements.   11.2   Amendment.

  (a)   Any Employer may, at any time, amend or modify the Plan in whole or in
part with respect to that Employer. Notwithstanding the foregoing, (i) no
amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 11.2
or Section 12.2 of the Plan shall be effective.     (b)   Notwithstanding any
provision of the Plan to the contrary, including but not limited to
Section 11.2(a), in the event that the Company determines that any provision of
the Plan may cause amounts deferred under the Plan to become immediately taxable
to any Participant under Code Section 409A, and related Treasury guidance or
Regulations, the Company may (i) adopt such amendments to the Plan and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Company determines necessary or appropriate to
preserve the intended tax treatment of the Plan benefits provided by the Plan
and/or (ii) take such other actions as the Company determines necessary or
appropriate to comply with the requirements of Code Section 409A, and related
Treasury guidance or Regulations.

11.3   Plan Agreement. Despite the provisions of Sections 11.1 and 11.2 above,
if a Participant’s Plan Agreement contains benefits or limitations that are not
in this Plan document, the Employer may only amend or terminate such provisions
without the prior written consent of the Participant if the Committee
determines, in its sole discretion, that such amendment or termination will not
cause a decrease in the Participant’s vested Account Balance in existence at the
time the amendment or termination is made.   11.4   Effect of Payment. The full
payment of the Participant’s vested Account Balance under Articles 4, 5, 6, 7,
or 8 of the Plan shall completely discharge all obligations to a Participant and
his or her designated Beneficiaries under this Plan, and the Participant’s Plan
Agreement shall terminate.

ARTICLE 12
Administration

12.1   Committee Duties. Except as otherwise provided in this Article 12, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (ii) decide or resolve

-18-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

    any and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or the Company or its agents.   12.2   Administration Upon
Change In Control. Within one hundred and twenty (120) days following a Change
in Control, the individuals who comprised the Committee immediately prior to the
Change in Control (whether or not such individuals are members of the Committee
following the Change in Control) may, by written consent of the majority of such
individuals, appoint an independent third party administrator (the
“Administrator”) to perform any or all of the Committee’s duties described in
Section 12.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations. Upon and after
the effective date of such appointment, (i) the Company must pay all reasonable
administrative expenses and fees of the Administrator, and (ii) the
Administrator may only be terminated with the written consent of the majority of
Participants with an Account Balance in the Plan as of the date of such proposed
termination.   12.3   Agents. In the administration of this Plan, the Committee
or the Administrator, as applicable, may, from time to time, employ agents and
delegate to them such administrative duties as it sees fit (including acting
through a duly appointed representative) and may from time to time consult with
counsel.   12.4   Binding Effect of Decisions. The decision or action of the
Committee or Administrator, as applicable, with respect to any question arising
out of or in connection with the administration, interpretation and application
of the Plan and the rules and regulations promulgated hereunder shall be final
and conclusive and binding upon all persons having any interest in the Plan.  
12.5   Indemnity of Committee. All Employers shall indemnify and hold harmless
the members of the Committee, any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.   12.6   Employer
Information. To enable the Committee and/or Administrator to perform its
functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Retirement, Disability, death or
Termination of Employment of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.

ARTICLE 13
Other Benefits and Agreements

13.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant

-19-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

    under any other plan or program for employees of the Participant’s Employer.
The Plan shall supplement and shall not supersede, modify or amend any other
such plan or program except as may otherwise be expressly provided.

ARTICLE 14
Claims Procedures

14.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.   14.2   Notification
of Decision. The Committee shall consider a Claimant’s claim within a reasonable
time, but no later than ninety (90) days after receiving the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial ninety (90) day period. In no
event shall such extension exceed a period of ninety (90) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. The Committee shall notify the
Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   an explanation of
the claim review procedure set forth in Section 14.3 below; and     (v)   a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

14.3   Review of a Denied Claim. On or before sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

-20-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;     (b)   may submit
written comments or other documents; and/or     (c)   may request a hearing,
which the Committee, in its sole discretion, may grant.

14.4   Decision on Review. The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;     (c)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and     (d)   a statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a).

14.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 14 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 15
Trust

15.1   Establishment of the Trust. In order to provide assets from which to
fulfill the obligations of the Participants and their beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan, (the “Trust”). Notwithstanding the foregoing,
no later than sixty (60) days prior to a Change in Control, the Company shall
establish a Trust if one has not been previously established, and each Employer
shall transfer over to the Trust such assets as the Employer determines are
necessary to provide, on a present value basis, for its respective liabilities
created with respect to the Account Balance of each of such Employer’s
Participants as accumulated under the Plan immediately prior to such transfer.

-21-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

15.2   Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.   15.3   Distributions From the
Trust. Each Employer’s obligations under the Plan may be satisfied with Trust
assets distributed pursuant to the terms of the Trust, and any such distribution
shall reduce the Employer’s obligations under this Plan.

ARTICLE 16
Miscellaneous

16.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) in a manner consistent with that
intent, and (ii) in accordance with Code Section 409A and related Treasury
guidance and Regulations.   16.2   Unsecured General Creditor. Participants and
their Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of an Employer.
For purposes of the payment of benefits under this Plan, any and all of an
Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Employer. An Employer’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.   16.3  
Employer’s Liability. An Employer’s liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.   16.4   Nonassignability. Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transferable. No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.   16.5   Not a Contract of Employment. The
terms and conditions of this Plan shall not be deemed to constitute a contract
of employment between any Employer and the Participant. Such employment is
hereby acknowledged to be an “at will” employment relationship that can be
terminated at any time for any reason, or no reason, with or without cause, and
with or without notice, unless expressly provided in a written employment
agreement. Nothing in this Plan shall

-22-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

    be deemed to give a Participant the right to be retained in the service of
any Employer, either as an Employee or a Director, or to interfere with the
right of any Employer to discipline or discharge the Participant at any time.  
16.6   Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.   16.7   Terms. Whenever any words are used herein
in the masculine, they shall be construed as though they were in the feminine in
all cases where they would so apply; and whenever any words are used herein in
the singular or in the plural, they shall be construed as though they were used
in the plural or the singular, as the case may be, in all cases where they would
so apply.   16.8   Captions. The captions of the articles, sections and
paragraphs of this Plan are for convenience only and shall not control or affect
the meaning or construction of any of its provisions.   16.9   Governing Law.
Subject to ERISA, the provisions of this Plan shall be construed and interpreted
according to the laws of the State of Washington without regard to its conflicts
of laws principles.   16.10   Notice. Any notice or filing required or permitted
to be given to the Committee under this Plan shall be sufficient if in writing
and hand-delivered, or sent by registered or certified mail, to the address
below:

         
 
    Sterling Savings Bank    
 
       
 
    Attn: Human Resources Director    
 
       
 
    111 North Wall Street    
 
       
 
    Spokane, Washington 99201    
 
       

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   16.11   Successors. The provisions of this Plan shall bind and
inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.  
16.12   Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.   16.13   Validity. In case any
provision of this Plan shall be illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining parts hereof, but this
Plan shall be construed and enforced as if such illegal or invalid provision had
never been inserted herein.

-23-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

16.14   Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.  
16.15   Court Order. The Committee is authorized to comply with any court order
in any action in which the Plan or the Committee has been named as a party,
including any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law. In addition, if necessary to
comply with a qualified domestic relations order, as defined in Code Section
414(p)(1)(B), pursuant to which a court has determined that a spouse or former
spouse of a Participant has an interest in the Participant’s benefits under the
Plan, the Committee, in its sole discretion, shall have the right to immediately
distribute the spouse’s or former spouse’s interest in the Participant’s
benefits under the Plan to such spouse or former spouse.   16.16   Distribution
in the Event of Income Inclusion Under 409A. If any portion of a Participant’s
Account Balance under this Plan is required to be included in income by the
Participant prior to receipt due to a failure of this Plan to meet the
requirements of Code Section 409A and related Treasury guidance or Regulations,
the Participant may petition the Committee or Administrator, as applicable, for
a distribution of that portion of his or her Account Balance that is required to
be included in his or her income. Upon the grant of such a petition, which grant
shall not be unreasonably withheld, the Participant’s Employer shall distribute
to the Participant immediately available funds in an amount equal to the portion
of his or her Account Balance required to be included in income as a result of
the failure of the Plan to meet the requirements of Code Section 409A and
related Treasury guidance or Regulations, which amount shall not exceed the
Participant’s unpaid vested Account Balance under the Plan. If the petition is
granted, such distribution shall be made within ninety (90) days of the date
when the Participant’s petition is granted. Such a distribution shall affect and
reduce the Participant’s benefits to be paid under this Plan.   16.17  
Deduction Limitation on Benefit Payments. If an Employer reasonably anticipates
that the Employer’s deduction with respect to any distribution from this Plan
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed necessary by the Employer to ensure that the entire amount of
any distribution from this Plan is deductible, the Employer may delay payment of
any amount that would otherwise be distributed from this Plan. Any amounts for
which distribution is delayed pursuant to this Section shall continue to be
credited/debited with additional amounts in accordance with Section 3.9 above.
The delayed amounts (and any amounts credited thereon) shall be distributed to
the Participant (or his or her Beneficiary in the event of the Participant’s
death) at the earliest date the Employer reasonably anticipates that the
deduction of the payment of the amount will not be limited or eliminated by
application of Code Section 162(m).

-24-



--------------------------------------------------------------------------------



 



Sterling Savings Bank
Deffered Compensation Plan
Master Plan Document

16.18   Payments that would Violate a Loan Covenant or Similar Contractual
Requirement. If an Employer reasonably anticipates that the making of a payment
to a Participant under this Plan will violate a term of a loan agreement to
which the Employer is a party, or other similar contract to which the Employer
is a party, and such violation will cause material harm to the Employer; the
Employer may delay the payment to such Participant. Any amounts for which
distribution is delayed pursuant to this Section shall continue to be
credited/debited with additional amounts in accordance with Section 3.9 above.
The delayed amounts (and any amounts credited thereon) shall be distributed to
the Participant (or his or her Beneficiary in the event of the Participant’s
death) at the earliest date the Employer reasonably anticipates that the making
of the payment will not cause such a violation, or such a violation will not
cause material harm to the Employer.   16.19   Payments that would Violate
Federal Securities Laws or other Applicable Law. If an Employer reasonably
anticipates that the making of a payment to a Participant under this Plan will
violate Federal securities laws or other applicable law, the Employer may delay
the payment to such Participant. Any amounts for which distribution is delayed
pursuant to this Section shall continue to be credited/debited with additional
amounts in accordance with Section 3.9 above. The delayed amounts (and any
amounts credited thereon) shall be distributed to the Participant (or his or her
Beneficiary in the event of the Participant’s death) at the earliest date the
Employer reasonably anticipates that the making of the payment will not cause
such a violation.   16.20   Insurance. The Employers, on their own behalf or on
behalf of the trustee of the Trust, and, in their sole discretion, may apply for
and procure insurance on the life of the Participant, in such amounts and in
such forms as the Trust may choose. The Employers or the trustee of the Trust,
as the case may be, shall be the sole owner and beneficiary of any such
insurance. The Participant shall have no interest whatsoever in any such policy
or policies, and at the request of the Employers shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employers have
applied for insurance.   16.21   Integration This Plan document, each
Participant’s Plan Agreement and any Election Form(s) submitted by a Participant
in accordance with the terms set forth herein shall (i) constitute a single,
integrated employee benefit plan, (ii) be construed together as the entire
agreement between the parties and each of their successors or assigns, and (iii)
supersede all previous negotiations, agreements and commitments with respect
thereto.

IN WITNESS WHEREOF, the Company has signed this Plan document as of
                                        , 2006.

                  “Company”         Sterling Savings Bank, a Washington
corporation    
 
           
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
           

-25-